         Case 1:18-cv-05053-LAK Document 238 Filed 10/12/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

 In re

 CUSTOMS AND TAX ADMINISTRATION OF                                    MASTER DOCKET
 THE KINGDOM OF DENMARK
 (SKATTEFORVALTNINGEN) TAX REFUND                                     18-md-2865 (LAK)
 SCHEME LITIGATION

 This document relates to: All Cases.




  MOTION FOR ISSUANCE OF REQUESTS FOR INTERNATIONAL JUDICIAL
    ASSISTANCE TO OBTAIN EVIDENCE IN SWITZERLAND & FRANCE

              PLEASE TAKE NOTICE that the undersigned attorneys for the plaintiff

SKATTEFORVALTNINGEN (“SKAT”), the Customs and Tax Administration of the Kingdom

of Denmark, will apply before the Honorable Lewis A. Kaplan of the Southern District of New

York at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York,

New York, 10007, at a time and date to be determined by the Court, for the issuance of Requests

for International Judicial Assistance Pursuant to the Hague Convention on the Taking of

Evidence Abroad in Civil and Commercial Matters and 28 U.S.C. § 1781(b)(2). In support of

this motion, SKAT relies upon the accompanying Memorandum of Law and Declaration of Neil

J. Oxford dated October 12, 2020 and the exhibits attached thereto.
       Case 1:18-cv-05053-LAK Document 238 Filed 10/12/20 Page 2 of 2




Dated: New York, New York
       October 12, 2020

                                      HUGHES HUBBARD & REED LLP

                                      By:       /s/ Neil J. Oxford
                                            William R. Maguire
                                            Marc A. Weinstein
                                            Neil J. Oxford
                                            Dustin P. Smith
                                         One Battery Park Plaza
                                         New York, New York 10004-1482
                                         Telephone: (212) 837-6000
                                         Fax: (212) 422-4726
                                         bill.maguire@hugheshubbard.com
                                         marc.weinstein@hugheshubbard.com
                                         neil.oxford@hugheshubbard.com
                                         dustin.smith@hugheshubbard.com

                                      Counsel for Plaintiff Skatteforvaltningen
                                      (Customs and Tax Administration of the
                                      Kingdom of Denmark)




                                     2
